Citation Nr: 0326350	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  95-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to an increase in a 50 percent rating for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran served on active duty from June 1979 to August 
1981 and from March 1984 to October 1984.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1995 RO rating decision which denied an increase 
in a 50 percent rating for the veteran's service-connected 
schizophrenia.  In April 1999, the Board remanded this appeal 
to the RO for further development.  


FINDINGS OF FACT

The veteran's service-connected schizophrenia results in 
total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenia have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996), 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1979 
to August 1981 and from March 1984 to October 1984.  

Post-service medical records show various psychiatric 
diagnoses, including schizophrenia, and the veteran was also 
noted to have a personality disorder and substance abuse 
problems.  He reportedly was incarcerated from 1987 to 1991 
for aggravated assault.  At a VA examination in 1993, it was 
noted he was receiving disability benefits from the Social 
Security Administration (SSA).  

In February 1994, the RO granted service connection and a 50 
percent rating for schizophrenia.    

In September 1994, the veteran submitted his current claim 
for an increased rating for his service-connected 
schizophrenia.  

VA treatment records dated from September 1994 to April 1996 
show that the veteran was treated for disorders including his 
psychiatric disorder.  A September 1994 hospital discharge 
summary noted that he had a history of chronic paranoid 
schizophrenia and that he presented complaining of hearing 
voices that were telling him to hurt people.  The diagnoses 
were chronic paranoid schizophrenia and polysubstance 
dependence as well as antisocial personality traits.  The GAF 
score was 40.  Another September 1994 hospital discharge 
summary noted that the veteran was diagnosed with paranoid 
schizophrenia for seventeen years which was complicated by 
drug abuse including alcohol, marijuana, amphetamines, and 
cocaine.  The diagnoses were paranoid schizophrenia and 
polysubstance abuse.  A December 1994 medical record report 
noted that the veteran was chronically paranoid with a long-
term diagnosis of schizophrenia and that he had hallucinated 
and been intermittently assaultive.  The diagnoses were 
schizophrenia, paranoid, chronic, moderately severe; alcohol 
abuse, episodic; and polysubstance abuse, with history of use 
of multiple illicit drugs.  It was noted that the veteran's 
social and economic impairment was complete with a GAF score 
of 46.  

Private treatment records dated from January 1995 to May 1996 
refer to continued treatment.  A May 1996 psychiatric 
evaluation report from I. J. Lawless, M.D., related diagnoses 
of history of alcohol abuse and dependence in the past, 
evidently ending in 1994; history of marijuana usage daily 
from age 13 and continuing to 1993; history of cocaine abuse, 
evidently ending in 1993 or 1994; and history of anti-social 
behavior.  The GAF score, at that time, was 70.  

The veteran underwent a VA psychiatric examination in June 
1996.  He reported that he received disability benefits from 
the SSA.  The veteran stated that he had his own apartment 
and that he was living alone.  It was noted that he had been 
homeless on and off over the past eighteen months and that 
such was partly due to his own behavior and poor judgment.  
The veteran indicated that he had never been married and that 
he had one friend.  He reported that he was in prison for 
aggravated assault and possession of controlled substances 
between 1987 and 1991.  He stated that he last worked as a 
janitor in a school in 1985 and that he was accused of 
selling drugs and doing things to people at that time.  The 
examiner reviewed the veteran's medical history including his 
numerous hospitalizations.  It was noted that the veteran was 
taking no psychiatric medications.  The veteran reported that 
he was unable to sleep, that people accused him of things and 
spied on him, and that the system was spying on him when he 
tried to break the law.  

The examiner noted that the veteran seemed to have a vague 
paranoid system which affected his behavior and interaction 
with others.  The examiner indicated that such did not seem 
to be a strictly paranoid schizophrenia, but a looser 
psychotic process.  It was reported that the veteran had 
substance abuse in the past that severely compounded his 
diagnosis as well as interfering with his treatment.  The 
examiner reported that the veteran was tangential and at 
times manipulative in his behavior.  It was noted that the 
veteran's long-term memory was adequate to remembering seven 
President's in reverse with one omission.  The examiner 
stated that the veteran's short-term memory was relatively 
poor with remembering one object in three minutes and that 
such was probably due to the effects of anxiety and some 
thought disorder.  The examiner reported that the veteran 
demonstrated poor judgment and poor insight about his overall 
condition.  It was noted that the veteran was angry, 
irritable, and that he projected blame to others at times.  
The examiner stated that the veteran did not describe 
hallucinations, but that he seemed to have a vague delusion 
of a persecutory nature.  It was reported that the veteran 
had an extensive history of substance abuse and most 
particularly seeking prescription tranquilizers.  The 
examiner also noted that the veteran had a history of alcohol 
abuse and that he reported no use of alcohol since November 
1995.  The examiner stated that in his opinion, the veteran 
was not considered to be competent to manage his own funds in 
his own best interest.  It was noted that the veteran had 
been asked to leave two places where he sought apartments 
because people were afraid of him.  The examiner reported 
that, at times in the past, the veteran's funds had been 
squandered on drugs and alcohol and that he needed 
appropriate control on his funds to make sure he would meet 
his basic needs as well as have adequate housing.  The 
diagnoses were psychosis, not otherwise specified; 
polysubstance dependence in remission for six months; and 
antisocial personality disorder.  The examiner reported that 
the veteran was quite socially isolated, that he had only one 
significant distant contact, and that he remained unemployed 
with no current work plan or prospect to return to 
competitive employment.  The examiner also indicated that the 
veteran had been considered to be homeless and that he had 
trouble finding a place where he could live because of his 
failure to seek adequate medical care for his thought 
disorder.  The examiner assigned a GAF score of 40 with a 
highest GAF score in the last year of 35.  The examiner 
commented that the veteran was actually performing a little 
bit better than usual because of the court order that he not 
use drugs and alcohol, and the monitoring which went along 
with the order.  The examiner remarked that the veteran 
demonstrated major impairment in reality testing and that he 
had quite poor judgment.  It was reported that the veteran 
had a history of very manipulative drug seeking behavior in a 
variety of contexts.  The examiner stated that the veteran's 
overall adjustment was as much due to his personality 
disorder and his history of substance abuse, as it had been 
to a psychosis.  The examiner indicated that all such factors 
worked in combination to produce quite poor adjustment in the 
community.  

VA treatment records dated from October 1996 to May 1998 
refer to continued treatment.  A June 1997 VA hospital 
discharge summary related diagnoses of chronic paranoid 
schizophrenia with acute exacerbation; alcohol dependence; 
and polysubstance abuse.  The GAF score was 35/45.  An 
October 1997 hospital discharge summary noted diagnoses of 
schizophrenia, paranoid type, acute exacerbation; alcohol 
dependence; and cocaine dependence.  The GAF score on 
admission was 40.  A May 1998 hospital discharge summary 
indicated diagnoses of polysubstance abuse/schizophrenia, 
chronic paranoid type, by history; antisocial personality 
disorder, by history; and rule out adult attention deficit 
hyperactivity disorder.  The GAF score on admission was 20 
and on discharge was 55.  

SSA records indicate that the veteran was awarded disability 
benefits.  An October 1992 SSA decision granted the veteran 
disability benefits, based on disability which reportedly 
began in August 1981.  The SSA decision noted that the 
evidence established that the veteran had severe antisocial 
personality disorder with borderline schizophrenic and 
schizoid features as well as a history of substance abuse.  

Private treatment records dated from April 1991 to July 2002 
show that the veteran continued to receive treatment for 
disorders including psychiatric disorders.  An April 2002 
discharge summary from the Rush Foundation Hospital noted 
secondary diagnoses including history of drug and alcohol 
abuse and depression.  

In an August 2002 statement, the veteran reported that his 
schizophrenia had worsened.  He stated that in additional to 
schizophrenia, he suffered from extreme depression and anti-
social disorders that affected his nerves severely.  The 
veteran further indicated that he would have vomiting spells 
and nausea.  

Private treatment records and records from the East 
Mississippi Correctional Facility, dated from August 2002 to 
March 2003, reflect continued treatment and refer to 
diagnoses including schizophrenia.  

The veteran underwent a VA psychiatric examination in June 
2003.  It was noted that the evaluation was based on a review 
of the claims file, medical records, and an interview with 
the veteran in the presence of a security guard.  The veteran 
reported that he had been incarcerated since 1998 and that he 
had been sentenced to 25 years for armed robbery.  He 
reported he had a depressed mood consistently since childhood 
as well as poor sleep, frequent waking, poor appetite with 
weight loss, poor energy, anhedonia, poor 
memory/concentration, feelings of worthlessness with no 
guilt, and occasional feelings that life was not worth 
living.  The veteran also indicated that he had occasional 
intermittent external auditory hallucinations of male and 
female voices since he was age twenty-one and that he used 
substances to avoid the voices.  He noted that he had 
occasional command hallucinations to harm others, which he 
acted upon occasionally.  He denied special powers, thought 
reading, and unusual ideas of reference.  It was noted that 
the veteran did report the possibility that others read his 
thoughts and put thoughts in his mind, although he was vague 
whether such was direct or via verbal interaction.  He also 
stated that he experienced occasional auditory hallucinations 
of angels who he recognized with uplifting messages and of 
auditory hallucinations directed toward hurting other, but 
only while he was depressed.  The veteran also reported an 
inability to trust others.  He indicated that his highest 
level of education was the 12th grade/college and that he had 
been unable to maintain any consistent employment since his 
discharge from service due to substance usage.  It was noted 
that the veteran was presently unemployed and single without 
a history of marriage or serious long-term relationships.  

The examiner reported that the veteran was dressed as an 
inmate in handcuffs and foot restraints and that he was 
fairly groomed.  It was noted that the veteran was calm, 
cooperative, and congenial.  The examiner noted that there 
was no psychomotor agitation or retardation.  The examiner 
indicated that the veteran's speech was spontaneous and 
productive, that his mood was described as "alright", and 
that his affect was appropriate (euthymic).  The veteran's 
thoughts were reported to be linear, logical, and goal-
directed and he was not tangential or circumstantial.  The 
examiner noted that there was no loosening of associations or 
flights of ideas.  It was reported that the veteran denied 
any current paranoid ideations or delusions, that he denied 
any active suicidal or homicidal ideation, and that he denied 
any active auditory or visual hallucinations.  The examiner 
noted that the veteran's insight, judgment, and impulse 
control were fair and that there were no gross cognitive 
deficits.  The diagnoses were schizophrenia, paranoid subtype 
(by history); cocaine dependence; alcohol dependence abuse; 
and marijuana dependence in full remission.  A GAF score of 
55 was assigned.  The examiner commented that the veteran 
continued to report occasional auditory hallucinations and 
mistrust of others despite being substance free since 1998 
due to incarceration.  The examiner stated that it was 
difficult to determine the extent of the veteran's 
disability, due to his limited environment while 
incarcerated.  It was noted that the veteran reported 
profoundly affected social and occupational impairment 
secondary to his continuing auditory hallucinations, 
mistrust, and depression.  The examiner indicated that the 
veteran stated that he was unable to participate in the 
vocational program and rarely interacted without other 
inmates.  It was reported that the veteran's alcohol and drug 
use played a role in his past symptoms, although the extent 
was unclear.  The examiner also noted that present stressors 
such as imprisonment also played a significant role in the 
veteran's present symptoms.  The examiner remarked that a GAF 
score of 55 out of a possible 100 was given due to the 
veteran's moderate impairment as evidenced by lack of a 
social network, auditory hallucinations, and an inability to 
keep a job.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for an increase in a 50 rating percent 
for schizophrenia.  VA examinations have been provided, and 
identified relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating mental disorders changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.  

The old criteria, in effect prior to November 7, 1996, 
provided that a 50 percent rating is warranted for paranoid 
schizophrenia (or other psychotic disorder) which produces 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating requires symptomatology 
which is less than that required for a 100 percent rating, 
such as to produce severe impairment of social and industrial 
adaptability.  A 100 percent rating is assigned when there 
are active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).  

Under the new criteria, which became effective on November 7, 
1996, a 50 percent rating is warranted for paranoid 
schizophrenia (or other mental disorder) where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9203 (2002).  

The evidence shows the veteran has been unemployed for many 
years and he received SSA disability benefits for conditions 
including a psychiatric disorder.  Subsequent to filing his 
current claim for an increase in a 50 percent rating for 
service-connected schizophrenia, he was incarcerated for 
armed robbery, and his prison term is not to expire for some 
years.  Obviously, his imprisonment alone prevents gainful 
employment.  Nonetheless, the Board will estimate the degree 
of occupational impairment due to service-connected 
schizophrenia, as if the veteran were not incarcerated.  
During incarceration, the amount of VA compensation payable 
to the veteran may be limited by the provisions of 38 C.F.R. 
§ 3.665.

The most recent June 2003 VA psychiatric examination noted 
diagnoses of schizophrenia and substance abuse.  The examiner 
assigned a GAF score of 55, which under DSM-IV indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  However, the examiner 
also specifically stated that the veteran was unable to keep 
a job which is indicative of more serious symptoms.  
Additionally, while the GAF score at the latest VA 
examination was 55, the Board observes that other recent 
outpatient records show GAF scores as low as 35 and 40.  
Also, the June 1996 VA psychiatric examination report 
indicated a GAF score of 40.  A GAF score of 35 or 40 is 
indicative of major impairment in work and social 
functioning, including an inability to work.  

Viewing all the evidence, and with consideration of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), there 
appears to be a reasonable basis for finding that the 
veteran's schizophrenia, which has been rated 50 percent for 
many years, has increased in severity and now results in 
total occupational and social impairment.  This supports a 
100 percent rating for schizophrenia under either the old or 
new rating criteria, and such is granted.  


ORDER

An increased 100 percent rating for schizophrenia is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



